THANK YOU FOR YOUR LETTER OF APRIL 16, 1990, IN WHICH YOU INQUIRE AS FOLLOWS:
    1. IN THE CONTEXT OF AN ELECTION TO SELECT, OR NOT SELECT, A DESIGNATED EMPLOYEE ORGANIZATION TO REPRESENT TEACHERS PURSUANT TO 70 Ohio St. 509.2, WHERE THE ONLY CHOICES PRESENTED ARE TO SELECT ONE TEACHER ORGANIZATION OR TO SELECT NO REPRESENTATION AT ALL, MUST THE ORGANIZATION SEEKING DESIGNATION AS BARGAINING AGENT WIN A MAJORITY OF THE VOTES CAST TO BE DESIGNATED?
    2. WHERE THE ONLY CHOICES PRESENTED TO THE VOTING TEACHERS ARE BETWEEN A SINGLE ORGANIZATION AND NO REPRESENTATION AT ALL, AND THE VOTES CAST ARE EQUALLY DIVIDED, MUST A "RUNOFF" OR RE-VOTE OCCUR OR DOES THIS RESULT SIMPLY REFLECT THE ORGANIZATION'S FAILURE TO SECURE A MAJORITY AS PRESUMABLY REQUIRED BY THE ANSWER TO QUESTION (1) ABOVE?
YOUR QUESTIONS DO NOT REQUIRE THE FORMALITY OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL DUE TO THE FACT THAT A PREVIOUS OPINION OF THE ATTORNEY GENERAL PROVIDES AN ADEQUATE RESPONSE TO YOUR FIRST QUESTION AND A CLEAR READING OF THE STATUTES YIELDS AN ANSWER TO YOUR SECOND QUESTION.
IN A.G. OPIN. NO. 74-260 (A COPY OF WHICH IS ENCLOSED), THE ATTORNEY GENERAL HELD THAT THE SAME MAJORITY WAS REQUIRED FOR ELECTION UNDER 70 Ohio St. 509.2 AS FOR RECOGNITION BASED UPON EXECUTED AUTHORIZATION CARDS. ALTHOUGH 70 Ohio St. 509.2 HAS BEEN AMENDED SINCE 1974, THE PRINCIPLES ENUNCIATED IN 74-260 REMAIN THE SAME SINCE NO AMENDMENT TO THE STATUTE HAS ALTERED THE BASIC MEANING AND PURPOSES OF THE STATUTE EXAMINED BY THE OPINION.
THIS POSITION IS REINFORCED BY THE LANGUAGE OF 70 Ohio St. 509.2(C)(2) WHICH PROVIDES:
    "2. WHEN NONE OF THE CHOICES ON THE BALLOT RECEIVES A MAJORITY OF THE VOTES, A RUNOFF ELECTION SHALL BE CONDUCTED ON THE FOURTEENTH DAY FOLLOWING THE FIRST ELECTION BETWEEN THE TWO CHOICES WHICH RECEIVED THE LARGEST NUMBER OF VOTES IN THE PRECEDING ELECTION.(EMPHASIS ADDED.)"
THIS LANGUAGE INDICATES THAT A MAJORITY VOTE IS REQUIRED FOR RECOGNITION. THEREFORE, I BELIEVE THE ANSWER TO YOUR FIRST QUESTION IS THAT, IN AN ELECTION, AN ORGANIZATION MUST RECEIVE A MAJORITY OF VOTES IN ORDER TO BE RECOGNIZED BY THE LOCAL BOARD OF EDUCATION.
CONCERNING YOUR SECOND QUESTION, A.G. OPIN. NO. 74-260 AND 70 Ohio St. 509.2 BOTH INDICATE THAT A MAJORITY VOTE IS REQUIRED TO SECURE RECOGNITION. ANYTHING LESS THAN A MAJORITY (WITH THE EXCEPTION OF 70 Ohio St. 509.2(C)(2)) RESULTS IN A REJECTION OF THE ORGANIZATION. 70 Ohio St. 509.2(C)(2) OBVIOUSLY REFERS TO THOSE SITUATIONS WHERE MORE THAN ONE ORGANIZATION (ALONG WITH THE CHOICE OF "NO REPRESENTATION") ARE ON THE BALLOT. ANY OTHER ANALYSIS WOULD RESULT IN THE ABSURD NOTION THAT A SCHOOL BOARD IS REQUIRED TO HOLD A RUNOFF EVERY 14 DAYS IN THE HOPES THAT A DEADLOCK WILL BE BROKEN. A GENERAL RULE OF CONSTRUCTION IS THAT STATUTES SHOULD NEVER BE INTERPRETED IN SUCH A MANNER AS TO ACHIEVE ABSURD RESULTS. CITY OF NORMAN V. LIDELL, 596 P.2D 879 (OKLA. 1980).
(DOUGLAS B. ALLEN)